203 F.2d 957
SUN OIL COMPANY, Appellant,v.TRANSCONTINENTAL GAS PIPE LINE CORPORATION.
No. 10976.
No. 11030.
United States Court of Appeals Third Circuit.
Argued April 24, 1953.
Decided May 15, 1953.
Rehearing Denied June 8, 1953.

Appeals from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
Thomas E. Byrne, Jr., Philadelphia, Pa. (Mark D. Alspach, Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellant.
Joseph W. Henderson, Philadelphia, Pa. (Saul, Ewing, Remick & Saul, Rawle & Henderson, George M. Brodhead, Jr., Edward A. G. Porter, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
The judgment here will be affirmed upon the opinion of Judge Grim in the District Court, 108 F.Supp. 280.